Case 1:19-cv-00049-DLH-ARS Document 27 Filed 04/15/19 Page 1 of 3

UNITED STATES DISTRICT COURT
DISTRICT OF NORTH DAKOTA

WESTERN DIVISION
ENERGY TRANSFER LP, et al., )
)
Plaintiffs, ) CIVIL ACTION FILE

) NO. 19-CV-00049-DLH-ARS
v. )
)
GREENPEACE INTERNATIONAL, ef al., )
)
Defendants. )
)

 

DECLARATION OF THOMAS W. WETTERER IN SUPPORT OF
GREENPEACE INTERNATIONAL, GREENPEACE, INC., AND
CHARLES BROWN’S MOTION TO DISMISS THE COMPLAINT
Thomas W. Wetterer declares as follows:

1. I am General Counsel for Greenpeace, Inc. and Greenpeace Fund, Inc.,
Defendants in the above-captioned matter.

2. The instant Declaration is submitted in support of the motion by Defendants
Greenpeace International, Greenpeace, Inc., and Charles Brown’s (collectively, the “Greenpeace
Defendants”) motion pursuant to Rule 12(b)(2) and 12(b)(6) to dismiss in its entirety and with
prejudice the Complaint of Energy Transfer LP and Energy Transfer Operating, L.P.
(collectively “Energy Transfer”). ECF No. 1-2.

3. Greenpeace, Inc. and Greenpeace Fund, Inc. are California corporations with
offices in locations that include San Francisco, Oakland and Washington, D.C.

4. Annie Leonard, the Executive Director of both Greenpeace, Inc. and Greenpeace

Fund, Inc., works out of the Greenpeace office in Oakland and resides in the San Francisco Bay

area.
Case 1:19-cv-00049-DLH-ARS Document 27 Filed 04/15/19 Page 2 of 3

5. Perry Wheeler, a Communications and Outreach Manager for Greenpeace, Inc.,
works out of the Greenpeace office in Washington, D.C. and resides in the Baltimore, Maryland
area.

6. Diamond Coleman, a Senior Administrative Assistant, works out of the
Greenpeace office in Washington, D.C. and resides in the Washington, D.C. area.

7. Jesse Coleman, formerly a Research Assistant for Greenpeace, Inc., worked out of
the Greenpeace office in Washington, D.C. and resides in Washington, D.C.

8. Cassady Craighill, formerly a Media Officer for Greenpeace, Inc., worked out of
the Greenpeace office in Washington, D.C. and resides in Roanoke, Virginia.

9. Brian Johnson, formerly a Global Warming Campaigner for Greenpeace, Inc.,
worked out of the Greenpeace office in Washington, D.C. and resides in the Washington, D.C
area.

10. Peter Dakota Molof, formerly a Training Specialist for Greenpeace, Inc., worked
out of the Greenpeace office in San Francisco and resides in the Portland, Oregon area.

11. — Rachael Prokop, formerly an Online Campaigner for Greenpeace, Inc., worked
out of the Greenpeace office in Washington, D.C. and resides in Columbus, Ohio.

12. Ryan Schleeter, a Senior Communications Specialist Content for Greenpeace,
Inc., works out of the Greenpeace office in San Francisco and resides in the San Francisco Bay
area.

13. Jason Schwartz, formerly a Media Officer for Greenpeace, Inc., worked out of the
Greenpeace office in Washington, D.C. and resides in the New York City area.

14. | Mary Sweeters, formerly a Climate and Energy Campaigner for Greenpeace, Inc.,

worked out of the Greenpeace office in San Francisco and resides in the San Francisco Bay area.
Case 1:19-cv-00049-DLH-ARS Document 27 Filed 04/15/19 Page 3 of 3

I declare under penalty of perjury that the foregoing is true and correct to the best of my
knowledge and belief.

Executed this 12th day of April, 2019, in Washington, D.C.

C4. a4 <=
THOMAS W. WETTERER
